DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on February 11, 2022 is acknowledged.  The traversal is on the grounds that (i) there is no serious burden, (ii) the mould “sub-combinations” in claims 1 and 11 are also essential to Group II, (iii) Galdeano does not connect an outlet configured to be connected to a vacuum source, (iv) Galdeano does not provide a beveled edge, (v) MacDonald does not teach a mould part, and (vi) No lack of unity was found in this PCT application.   This is not found persuasive.  Regarding (i) and (ii), the Examiner maintains there is serious burden, and the fact that the claims are met by a concrete block is evidence that significant additional effort is necessary to consider multiple inventions and claims of this breadth even if certain limitations appear in the groups lacking unity.  Additionally, burden is not believed to be a requirement to show lack of unity.  Regarding (iii) and (iv), in the apparatus claim the vacuum is recited only as a capability, not a structural limitation.  However, this analysis should guide Applicant in amending the claims.  Even if there is doubt about the beveled edge (even though it is shown even in the expanded version of claim 4 without the lamination band from Fig. 5), Charlson (below) shows that a beveled edge filled with putty is clearly conventional in the art for sealing a join in a molding part.  Regarding (v), the intended use of Applicant’s claimed apparatus and MacDonald’s block does not change the analysis of the structural elements.  Regarding (vi), it is unfortunate that the true breadth of these claims was not appreciated until the national stage filing.  Nevertheless, the Examiner maintains that the lack of unity analysis is correct and further demonstrated by the rejections below.  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacDonald (US 20080289282).
As to claim 1, See MacDonald’s inverted and annotated Fig. 1C below to show how all claim limitations are met.  The MacDonald block is capable of abutting a secondary interface of another block (see Fig. 1D for instance) and the outlet is capable of being connected to vacuum.  As to claim 2, MacDonald provides a substantially flat central portion in Fig. 1A and 1B.  As to claims 7 and 8, as best the Examiner understands these limitations, they are met by the MacDonald beveled edges.  Compare Applicant’s Fig. 6 to MacDonald’s Fig. 1C.

    PNG
    media_image1.png
    559
    788
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Galdeano (US 8,951,457) in view of Charlson (US 5,022,845).
As to claim 1, Galdeano teaches a mould part for a mould system for manufacture of a component for a wind turbine blade (Fig. 4, Title).
Galdeano teaches a mould part (Fig. 4, item 2B) having a moulding surface (see cavity in Fig. 4) with a primary side section (13B’), a secondary side section (obvious over Fig. 2, item 10C) and a central portion between the primary side section and the secondary side section (Fig. 5, item 2B).  Galdeano teaches the mould part having a primary connection interface (Fig. 4, item 13B’) configured to abut a secondary connection interface of a second mould part (Fig. 4, item 2A), the primary connection interface comprising a primary connection surface (Fig. 4, item 13B’).  Galdeano teaches the primary connection interface comprising an outlet capable of being connected to a vacuum source (See annotated Fig. 4 below), the primary connection interface comprising a sealing path surrounding the outlet.  Galdeano teaches a feature (Fig. 5, item 16) called a “lamination band” interpreted to meet the claimed bevel and capable of receiving a sealant paste between the moulding surface and primary connection surface.
Even in the alternative that the Galdeano lamination band is ultimately determined to not meet the claimed bevel, bevels are a conventional way of forming an interface between mold 
It would have been prima facie obvious to incorporate the Charlson beveled interface into Galdeano because (i) Galdeano already teaches/suggests sealing the surface between two mold surfaces and Charlson provides a seal within the teaching/suggestion of Galdeano, or alternatively, (ii) Galdeano already teaches/suggests sealing the surface between two mold surfaces and Charlson provides a bevel and putty seal that one of ordinary skill in the art would have viewed as an obvious interchangeable substitute for the Galdeano lamination band.

    PNG
    media_image2.png
    628
    783
    media_image2.png
    Greyscale


As to claim 2, Galdeano teaches a central portion which forms a portion of a wind turbine blade.  As shown in Fig. 1 (item 4), the middle portion (below item c) is substantially flat.  As to claim 3, Galdeano provides primary/secondary base and primary/secondary ramp portions near the hinge as shown below.

    PNG
    media_image3.png
    791
    911
    media_image3.png
    Greyscale

As to claims 7 and 8, in the combination of Charlson (bevel) with Galdeano (mould with side sections and connection surfaces), beveled edges would be provided between each side section and primary connection surface.  As to claim 9, Galdeano provides dots across the primary connection surface that are interpreted to be bolt holes extending through the primary connection surface.  As to claim 10, Galdeano provides dots across the primary connection surface that are interpreted to be bolt holes extending through the primary connection surface.  Galdeano also provides a flat area surrounding each bolt hole interpreted to be a fifth sealing part.
As to claim 11, Galdeano teaches a mould system for manufacture of a component for a wind turbine blade, the mould system comprising a first mould (Fig. 4, item 2B) part having a first moulding surface (see cavity in Fig. 4) with a first primary side section (13B’) a first secondary side section (obvious over Fig. 2, item 10C) and a first central portion between the first primary side section and the first secondary side section (Fig. 5, item 2B).  Galdeano teaches the first mould part having a first primary connection interface comprising a first primary 
Even in the alternative that the Galdeano lamination band is ultimately determined to not meet the claimed bevel, bevels are a conventional way of forming an interface between mold parts.  Charlson teaches that mold surfaces (12, 14, 16, 18) can be connected using a beveled interface capable of being filled with a sealant paste (putty filled seam 35).
It would have been prima facie obvious to incorporate the Charlson beveled interface into Galdeano because (i) Galdeano already teaches/suggests sealing the surface between two mold surfaces and Charlson provides a seal within the teaching/suggestion of Galdeano, or alternatively, (ii) Galdeano already teaches/suggests sealing the surface between two mold .

    PNG
    media_image4.png
    628
    783
    media_image4.png
    Greyscale


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Galdeano (US 8,951,457) in view of Charlson (US 5,022,845), and further in view of Coonce (US 6,039,319).  Galdeano and Charlson teach the subject matter of claim 1 above under 35 U.S.C. 103.
As to claims 4 and 5, Galdeano is silent to a first sealing part comprising a recess extending in the claimed configuration.
Coonce teaches that a circumferential groove can be provided in surfaces to be joined with a gasket placed in the groove as a (first) sealing part.  In the combination with Galdeano Galdeano provides an outlet for carrying heated fluid/air between two mold parts and Coonce teaches a seal for sealing a joint in a conduit for carrying heated fluid such as steam.  
It would have been obvious to one of ordinary skill in the art to provide a seal between the Galdeano mold parts as an improvement  to eliminate fluid leakage from the conduit (Coonce, 2:1-23).
As to claim 6, Galdeano provides a sealing path surrounding the outlet, but does not specifically teach how far the outlet is from the central portion/mold surface.  However, this is interpreted to be an obvious difference in size and scale.  One would have been motivated to surround the Galdeano outlet with a gasket (see rejection of claim 4), and the size of the mold would have established how far the sealing part (gasket) is from the mold surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742